                                     Jack Garyth Poulson, Esq.
                                     Attorney for Plaintiff
                                     POULSON & WOOLFORD, LLC
                                     636 Harris Street
                                     Juneau, Alaska 99801
                                     (907) 586-6529
                                     jack@poulsonwoolford.com

                                                            UNITED STATES DISTRICT COURT
                                                             FOR THE DISTRICT OF ALASKA
                                                                   AT ANCHORAGE

                                       BRANDON LEICHENTRITT,                  )           Case No. 3:19-CV-    (     )
                                                                              )
                                                            Plaintiff,        )           AT LAW AND AT ADMIRALTY
                                                                              )
                                              v.                              )
                                                                              )
                                       ARCTIC ICE FISHERIES, LLC, in          )
(907) 586-6529 Fax: (907) 586-6329




                                       personam, and the F/V MARINE STAR, )
    POULSON & WOOLFORD, LLC




                                       Official Number 527893, her engines,   )
       Juneau, Alaska 99801




                                       machinery, gear, cargo, fishing rights )           SEAMANS COMPLAINT
         636 Harris Street




                                       and appurtenances in rem,              )           WITHOUT PREPAYMENT OF COSTS,
                                                                              )           28 U.S.C. §1916
                                                           Defendants.        )
                                                                         ____ )           JURY TRIAL REQUESTED

                                             Plaintiff, BRANDON LEICHENTRITT, through counsel, Poulson & Woolford,
                                     in association with the Law Office of Neil T. Lindquist, alleges against the above-
                                     named defendants as follows:

                                                                     PRELIMINARY ALLEGATIONS
                                                                      (Parties, Jurisdiction and Venue)

                                             1.      Plaintiff Brandon Leichentritt (hereinafter, “Plaintiff”), brings and
                                     maintains this action pursuant to 28 U.S.C. §1333; The Jones Act (46 U.S.C. § 688), U.S.
                                     Const. Art. III, sec 2, and the general maritime law.

                                             2.      Plaintiff seeks relief under statutory and general maritime laws of the
                                     United States of America. He brings this matter for personal injuries to a seaman
                                     without prepayment of costs pursuant to 28 U.S.C. 1916.




                                     COMPLAINT
                                     Leichentritt v. Arctic Ice Fisheries, LLC et. al.
                                     Page 1 of 5
                                         Case 3:19-cv-00291-JWS Document 1 Filed 11/12/19 Page 1 of 5
                                             3.      At the time of the events leading to this action, Plaintiff was employed
                                     by defendant ARCTIC ICE FISHERIES, LLC. (hereinafter, “Defendant”), as a
                                     crewmember of the F/V MARINE STAR (hereinafter, the “Vessel”), operating in and
                                     near Cordova, Alaska. All material events occurred within navigable waters in the
                                     Third Judicial District of Alaska.

                                             4.      At all times relevant Plaintiff was a seaman employed by Arctic Ice
                                     Fisheries, LLC, aboard the F/V MARINE STAR.

                                             5.      Defendant Arctic Ice Fisheries, LLC is an Alaska Corporation with its
                                     principal place of business in Seward, Alaska. Arctic Ice Fisheries owned the MARINE
                                     STAR, Official Number 537893. At all relevant times, the vessel was in Alaska waters.

                                             6.      This is a seaman’s personal injury claim. This Court has subject matter
(907) 586-6529 Fax: (907) 586-6329
    POULSON & WOOLFORD, LLC




                                     jurisdiction pursuant to the Jones Act, 46 U.S.C. 30104, and general maritime law.
       Juneau, Alaska 99801
         636 Harris Street




                                             7.      Venue is proper in this Court, which is an eligible forum within the
                                     meaning of 45 U.S.C. 56, in that defendants are doing business in Alaska, and a
                                     substantial portion of the alleged actions and omissions occurred in Alaska.

                                                                                     FACTS

                                             8.      In June of 2018, Defendant employed Plaintiff to serve as a deckhand
                                     aboard the F/V MARINE STAR.

                                             9.      On or about August 15, 2019, Plaintiff and the Vessel’s Captain were the
                                     only two crew members aboard the Vessel. Plaintiff, while in the course and scope of
                                     his employment, slipped on an unsafe surface and fell while pushing a loaded ice tote
                                     across the Vessel’s deck. Plaintiff’s lower back was severely injured.

                                             10.     Plaintiff reported the incident and his pain to the Captain immediately,
                                     and several times afterwards. Plaintiff was told to “suck it up” and not to worry
                                     because everyone has aches and pains.

                                             11.     Plaintiff completed the season and sought medical treatment after
                                     returning home on October 23, 2018.
                                     COMPLAINT
                                     Leichentritt v. Arctic Ice Fisheries, LLC et. al.
                                     Page 2 of 5
                                         Case 3:19-cv-00291-JWS Document 1 Filed 11/12/19 Page 2 of 5
                                             12.     As a consequence of his shipboard injury, Plaintiff sustained serious
                                     permanent injuries for which he is still treating. He has undergone extensive medical
                                     treatment including a lumbar spine surgery and physical therapy. Plaintiff is
                                     permanently impaired and may require an additional surgery.

                                                                        FIRST CAUSE OF ACTION
                                                                            (Unseaworthiness)

                                             13.     Plaintiff incorporates all of the foregoing allegations by reference.

                                             14.     This action arises under the general maritime law of the United States.
                                     By operation of law, Defendant, Arctic Ice Fisheries warranted to Plaintiff that its
                                     Vessel, and all of its appurtenances, crew, procedures and gear, were reasonably fit
                                     for their intended service in the trade in which it was engaged.
(907) 586-6529 Fax: (907) 586-6329
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                             15.     Defendants breached the warranty in that the vessel, its appurtenances,
         636 Harris Street




                                     crew, procedure, and/or gear were not reasonably fit.

                                             16.     As a result of the unseaworthiness of the vessel, plaintiff sustained
                                     serious and permanent physical injury. Damages include but are not limited to: past
                                     and future medical and related expenses, past and future pain and suffering, past and
                                     future loss of enjoyment of life, past and future mental and emotional distress, loss of
                                     past and future income, and diminished earning capacity, for which he is entitled to
                                     compensation.

                                                                      SECOND CAUSE OF ACTION
                                                                         (Jones Act Negligence)

                                             17.     Plaintiff incorporates all of the foregoing allegations by reference.

                                             18.     This action arises under the Merchant Marine Act of 1920, commonly
                                     known as the Jones Act.

                                             19.     Defendants were negligent by, among other things, causing, allowing,
                                     and permitting the said vessel and her appurtenances to be operated in such a manner
                                     as to unreasonably endanger Plaintiff's safety; failing to provide Plaintiff with
                                     COMPLAINT
                                     Leichentritt v. Arctic Ice Fisheries, LLC et. al.
                                     Page 3 of 5
                                         Case 3:19-cv-00291-JWS Document 1 Filed 11/12/19 Page 3 of 5
                                     adequate medical care; ordering Plaintiff to continue performing duties while injured
                                     despite said injuries having been reported to Defendant, documented by Defendant,
                                     and known to Defendant; failing to provide a seaworthy vessel and a safe method of
                                     operation; failing to provide Plaintiff with a safe place in which to work; failing to
                                     promulgate and enforce proper and safe rules of seamanship in the supervision and
                                     conduct of the work; failing to provide sufficient and competent officers and co-
                                     employees; failing to supply proper gear and equipment, and to inspect and maintain
                                     the same in proper order.

                                             20.     As a result of Defendants’ breach, Plaintiff sustained serious and
                                     permanent physical injury. Damages include but are not limited to: past and future
                                     medical and related expenses, past and future pain and suffering, past and future loss
                                     of enjoyment of life, past and future mental and emotional distress, loss of past and
(907) 586-6529 Fax: (907) 586-6329




                                     future income, and diminished earning capacity, for which he is entitled to
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                     compensation.
         636 Harris Street




                                             21.     Defendants’ negligence contributed in some manner to cause
                                     Plaintiff’s injuries and the damages he sustained as stated herein.

                                                                       THIRD CAUSE OF ACTION
                                                                         (Maintenance and Cure)

                                             22.     Plaintiff incorporates all of the foregoing allegations by reference.

                                             23.     This action arises under the general maritime law of the United States.

                                             24.     As a result of his shipboard injury, Plaintiff has incurred and will
                                     continue to incur medical expenses in an amount to be determined at the time of trial.

                                             25.     As a result of the shipboard injury, Plaintiff has been disabled from
                                     resuming his employment, and has incurred food and lodging expenses, in an amount
                                     to be determined at the time of trial.

                                             26.     Defendants, either directly or through their agents, unreasonably denied
                                     and willfully withheld payment of maintenance and cure that plaintiff is entitled to
                                     receive under maritime law.
                                     COMPLAINT
                                     Leichentritt v. Arctic Ice Fisheries, LLC et. al.
                                     Page 4 of 5
                                         Case 3:19-cv-00291-JWS Document 1 Filed 11/12/19 Page 4 of 5
                                             27.     As a consequence of Defendants’ unreasonable actions, Plaintiff’s
                                     suffering and damages resulting from the injury have been aggravated, increased and
                                     prolonged and he is entitled to attorney fees and punitive damages.

                                                                               PRAYER FOR RELIEF

                                             WHEREFORE, Plaintiff requests judgment against in personam and in rem
                                     Defendants, jointly and severally, in an amount exceeding the jurisdictional limit of
                                     this Court, the exact amount to be proved at trial, for the following:
                                       1. For a declaration that the Plaintiff holds claim to a preferred maritime lien
                                           against the Defendant vessel, her engines, machinery, appurtenances and cargo;
                                       2. For general damages as are reasonable and fair;
                                       3. For such special damages as may be shown by the proof herein;
(907) 586-6529 Fax: (907) 586-6329
    POULSON & WOOLFORD, LLC




                                       4. For reasonable attorney fees and costs;
       Juneau, Alaska 99801




                                       5. For pre-judgment interest on all claims as is in the law provided;
         636 Harris Street




                                       6. For Plaintiff’s costs of suit incurred herein;
                                       7. For such other and further relief, including punitive damages, as is met and just in
                                           the circumstances.

                                             DATED this 11th day of November, 2019 at Juneau, Alaska.

                                                                                           POULSON & WOOLFORD
                                                                                           636 Harris Street
                                                                                           Juneau, Alaska 99801
                                                                                           (907) 586-6529
                                                                                           jack@poulsonwoolford.com


                                                                                           By: /s/ Jack Poulson
                                                                                               Jack Garyth Poulson
                                                                                               Alaska Bar No. 8711104
                                                                                               Attorney for Plaintiffs




                                     COMPLAINT
                                     Leichentritt v. Arctic Ice Fisheries, LLC et. al.
                                     Page 5 of 5
                                         Case 3:19-cv-00291-JWS Document 1 Filed 11/12/19 Page 5 of 5
